Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

“a catheter configured to be inserted in an anatomical-structure or to be directed to the close proximity of an anatomical structure, the catheter comprising a tracking-sensor close to catheter tip; 
a robotic catheter-driver comprising: 
a catheter-insertion-mechanism comprising an insertion-motor configured to drive the catheter into or close to the anatomical structure; a catheter-rotation-mechanism comprising a rotation-motor configured to rotate the entire catheter-insertion-mechanism, thereby configured to rotate the catheter into the anatomical structure; 
a driver-controller configured to control, via the insertion-motor and the rotation- motor, the motion of the catheter; a navigation-system configured to determine the position of the tracking-sensor with respect to one or more tracking-markers; 
and 
a computer configured to receive information from the navigation-system and to calculate the position of the tracking-sensor in the anatomical structure; 
wherein the driver-controller is configured to receive information from the computer regarding moving the catheter and to control the motion of the catheters into the anatomical structure by controlling the insertion-motor and the rotation-motor”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793